EXHIBIT32.1 CERTIFICATION PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report on Form10-K of Swisher Hygiene Inc. (the “Company”) for the year ended December 31, 2013, as filed with the Securities and Exchange Commission (the “Report”),I, William M. Pierce, President and Chief Executive Officer of the Company, hereby certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: (1)the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended;and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:March 17, 2014 By: /s/ William M. Pierce William M. Pierce President and Chief Executive Officer (Principal Executive Officer)
